DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,454,741 and 9,805,323 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the cited and/or relevant prior art teaches the combination of: 
“changing an attribute of the child element when system time equals or exceeds the first alert interval; and 
changing an attribute of the parent folder when the attribute of the child element changes”, as recited in claim 1. 
Claim 7 recites similar limitations as set forth in claim 1, and therefore is patentable over the cited and/or relevant art. 
Claims 2-6 and 8-12 depend, directly or indirectly, from claims 1 or 7, and therefore are patentable based on their dependency.


However, Knutson et al. fails to disclose the above patentable features. 
In addition, U.S Patent Appl. Pub. No. 2003/0137541 (Massengale et al.) teaches a project management display method and system in which a user logs on to a server from a client computer over a network to display a graphical interface associated with a project. The graphical interface allows the user to view, edit and navigate project data. The graphical interface includes a graphical object that looks similar to a radar screen. The radar screen further includes one or more design objects that provide to the user indicators to those objects that are most important. The indicators change color or position to indicate to the user the urgency associated with a project or task. The graphical interface provides the user the ability to edit project data and have those edits 
However, Messengale et al. fails to disclose the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2004/0225521 (Acosta et al.) discloses an employee shift data analysis method and system. Time records and corresponding labor codes are received concerning one or more employees. That data, along with actual revenue and expenses data, is held in a database and is correlated and compared with a budgeted entry in that database. Further comparisons can take place with respect to historical data that is compiled by the system based upon information gathered through the use of the system. The labor code preferably serves as the identifier for determining which entries should be compared. The display occurs through a conventional computer monitor or a printout of the report, both either locally or remotely. 
However, Acosta et al. fails to disclose the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on Monday through Thursday, 9:00am to 5:00pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/